DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Galen Yu on 6/29/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for information processing, comprising:
receiving, by the processor, an information acquisition request sent by a viewing account, wherein the information acquisition request comprises a target multimedia information identifier;
in response to the information acquisition request, acquiring, by the processor, a total quantity, a first quantity, a second quantity, and a third quantity of comments in a first comment set, wherein the first comment set comprises various comments posted by accounts for multimedia information corresponding to the target multimedia information identifier; the first quantity is a quantity of comments, each with a limited visible object, in the first comment set; the second quantity is a quantity of comments, each with a limited visible object and visible to the viewing account, in the first comment set; and the third quantity is a quantity of comments blocked by the viewing account in the first comment set; 
determining, by the processor, a first target quantity according to the total quantity, the first quantity, the second quantity, and the third quantity, wherein the first target quantity is a quantity of comments allowed to be displayed to the viewing account in the first comment set; [[and]]
sending, by the processor, the first target quantity to the viewing account;
receiving, by the processor, a first comment posting request sent by a first comment account, wherein the first comment posting request comprises a comment requested by the first comment account to be posted for the multimedia information; 
adding, by the processor, the comment requested by the first comment account to be posted into the first comment set, and updating the total quantity;
updating, by the processor, the first quantity in response to the first comment having a limited visible object;
updating, by the processor, the second quantity in response to the limited visible object of the first comment comprising the viewing account; and
keeping, by the processor, the second quantity unchanged in response to the limited visible object of the first comment not comprising the viewing account.

2. (Cancelled)

3. (Cancelled)

4. (Original) The method according to claim 1, wherein said acquiring the third quantity comprises:
acquiring a second comment set for the viewing account, wherein the second comment set comprises comments blocked by the viewing account and multimedia information identifiers corresponding to the comments; and
obtaining the third quantity by counting a quantity of comments corresponding to the target multimedia information identifier in the second comment set.

5. (Original) The method according to claim 4, wherein said acquiring the second comment set for the viewing account comprises:
receiving an account blocking request sent by the viewing account, wherein the account blocking request comprises an identifier of an account requested by the viewing account to be blocked;
acquiring a third comment set corresponding to the identifier of the account requested by the viewing account to be blocked, wherein the third comment set comprises comments posted by the account requested by the viewing account to be blocked; and
adding comments included in the third comment set into the second comment set.

6. (Original) The method according to claim 4, wherein said acquiring the second comment set for the viewing account comprises:
receiving an unblocking request sent by the viewing account, wherein the unblocking request comprises an identifier of an account requested by the viewing account to be unblocked; and
deleting, from the second comment set, comments corresponding to the identifier of the account requested by the viewing account to be unblocked.

7. (Original) The method according to claim 4, wherein said acquiring the second comment set for the viewing account comprises:
receiving a second comment posting request sent by a second comment account, wherein the second comment posting request comprises a comment requested by the second comment account to be posted; and
adding the comment requested by the second comment account to be posted into the second comment set , in response to that the second comment account is blocked by the viewing account.

8. (Original) The method according to claim 7, further comprising:
receiving a comment deletion request sent by the second comment account, wherein the comment deletion request comprises a comment requested by the second comment account to be deleted; and
deleting, from the second comment set, the comment requested by the second comment account to be deleted.

9. (Original) The method according to claim 1, wherein said determining the first target quantity according to the total quantity, the first quantity, the second quantity, and the third quantity, comprises:
determining the first target quantity according to a formula of 
N=N0-N1+N2-N3, 
where N represents the first target quantity, N0 represents the total quantity, N1 represents the first quantity, N2 represents the second quantity, and N3 represents the third quantity.

10. (Currently Amended) A device for information processing, comprising:
a processor; and
a memory configured to store instructions executable by the processor,
wherein the processor is configured to execute the instructions to:
receive an information acquisition request sent by a viewing account, wherein the information acquisition request comprises a target multimedia information identifier;
in response to the information acquisition request, acquire a total quantity, a first quantity, a second quantity, and a third quantity of comments in a first comment set, wherein the first comment set comprises various comments posted by accounts for multimedia information corresponding to the target multimedia information identifier; the first quantity is a quantity of comments, each with a limited visible object, in the first comment set; the second quantity is a quantity of comments, each with a limited visible object and visible to the viewing account, in the first comment set; and the third quantity is a quantity of comments blocked by the viewing account in the first comment set; 
determine a first target quantity according to the total quantity, the first quantity, the second quantity, and the third quantity, wherein the first target quantity  is a quantity of comments  allowed to displayed to the viewing account in the first comment set; [[and]]
send the first target quantity to the viewing account;
receive a first comment posting request sent by a first comment account, wherein the first comment posting request comprises a comment requested by the first comment account to be posted for the multimedia information; and
add the comment requested by the first comment account to be posted into the first comment set, and update the total quantity;
update the first quantity in response to the first comment having a limited visible object;
update the second quantity in response to the limited visible object of the first comment comprising the viewing account; and
keep the second quantity unchanged in response to the limited visible object of the first comment not comprising the viewing account.

11. (Cancelled)

12. (Cancelled)

13. (Original) The device according to claim 10, wherein the processor is further configured to:
acquire a second comment set for the viewing account, wherein the second comment set comprises comments blocked by the viewing account and multimedia information identifiers corresponding to the comments; and
obtain the third quantity by counting a quantity of comments corresponding to the target multimedia information identifier in the second comment set.

14. (Original) The device according to claim 13, wherein the processor is further configured to:
receive an account blocking request sent by the viewing account, wherein the account blocking request comprises an identifier of an account requested by the viewing account to be blocked;
acquire a third comment set corresponding to the identifier of the account requested by the viewing account to be blocked, wherein the third comment set comprises comments posted by the account requested by the viewing account to be blocked; and
add comments included in the third comment set into the second comment set.

15. (Original) The device according to claim 13, wherein the processor is further configured to:
receive an unblocking request sent by the viewing account, wherein the unblocking request comprises an identifier of an account requested by the viewing account to be unblocked; and
delete, from the second comment set, comments corresponding to the identifier of the account requested by the viewing account to be unblocked.

16. (Original) The device according to claim 13, wherein the processor is further configured to:
receive a second comment posting request sent by a second comment account, wherein the second comment posting request comprises a comment requested by the second comment account to be posted; and
add the comment requested by the second comment account to be posted into the second comment set in response to that the second comment account is blocked by the viewing account.

17. (Original) The device according to claim 16, wherein the processor is further configured to:
receive a comment deletion request sent by the second comment account, wherein the comment deletion request comprises a comment requested by the second comment account to be deleted; and
delete, from the second comment set, the comment requested by the second comment account to be deleted.

18. (Original) The device according to claim 10, wherein the processor is further configured to:
determine the first target quantity according to a formula of N=N0-N1+N2-N3, where N represents the first target quantity, N0 represents the total quantity, N1 represents the first quantity, N2 represents the second quantity, and N3 represents the third quantity.

19. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon instructions which, when being executed by a processor of an electronic device, cause the electronic device to:
receive an information acquisition request sent by a viewing account, wherein the information acquisition request comprises a target multimedia information identifier;
in response to the information acquisition request, acquire a total quantity, a first quantity, a second quantity, and a third quantity of comments in a first comment set, wherein the first comment set comprises various comments posted by accounts for multimedia information corresponding to the target multimedia information identifier; the first quantity is a quantity of comments, each with a limited visible object, in the first comment set; the second quantity is a quantity of comments, each with a limited visible object and visible to the viewing account, in the first comment set; and the third quantity is a quantity of comments blocked by the viewing account in the first comment set; 
determine a first target quantity according to the total quantity, the first quantity, the second quantity, and the third quantity, wherein the first target quantity is a quantity of comments allowed to displayed to the viewing account in the first comment set; [[and]]
send the first target quantity to the viewing account;
receive a first comment posting request sent by a first comment account, wherein the first comment posting request comprises a comment requested by the first comment account to be posted for the multimedia information; and
add the comment requested by the first comment account to be posted into the first comment set, and update the total quantity;
update the first quantity in response to the first comment having a limited visible object;
update the second quantity in response to the limited visible object of the first comment comprising the viewing account; and
keep the second quantity unchanged in response to the limited visible object of the first comment not comprising the viewing account.


Allowable Subject Matter
Claims 1, 4-10 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 1, 10 and 19, the prior art of record fail to anticipate or render obvious the combined elements/steps of the multimedia selection and comment quantity acquisition and updating system, wherein the first, second and third quantity are represented by comments of three different types of visibility, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


July 5, 2022